Name: Commission Regulation (EEC) No 1040/76 of 4 May 1976 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 / 12 Official Journal of the European Communities 5 . 5 . 76 COMMISSION REGULATION (EEC) No 1040/76 of 4 May 1976 amending Regulation (EEC) No 1380/75 laying down detailed rules for the appli ­ cation of monetary compensatory amounts Products for which the customs export formalities were completed before the date on which the option provided for in Article 2a of Regulation (EEC) No 974/71 was exercised shall not be subject to the provisions of the said Article 2a .' 2 . Point (2) of the second subparagraph of Article 11 (2) of Regulation (EEC) No 1380/75 is amended as follows : '2 . Section 104 by deleting what does not apply and adding one of the following :  Intended for entry for home use in (importing Member State)  application of Article 2a of Regulation (EEC) No 974/71 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (*), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas, from 17 May 1976, the option provided for in Article 2a of Regulation (EEC) No 974/71 for exports' to. Italy and the United Kingdom is to be re-applied ; whereas, in order to ensure harmonious transition to that system , amendments should be made to Regulation (EEC) No 1380/75 (3 ) laying down that the abovementioned provision does not apply to products for which the customs export formalities were completed before the date of application of Article 2a ; whereas if, following this change, diffi ­ culties should appear in relation to contracts entered into under the previous system, they must be able to be resolved in the way which is most appropriate having regard to the provisions and general rules of law governing commercial relations between the traders ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the manage ­ ment committees concerned,  Zum freien Verkehr in . . . (einfÃ ¼hrender Mitgliedstaat) bestimmt, Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 ;  Bestemt til fri omsÃ ¦tning i ... (den indfÃ ¸rende medlemsstat) anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 ;  DestinÃ © a etre mis a la consommation en . . . (Ã tat membre importateur) application de l'article 2 bis du rÃ ¨glement (CEE) n0 974/71 :  Destinato ad essere immesso in consumo in . . . (Stato membro importatore) applica ­ zione dell'articolo 2 bis del regolamento (CEE) n . 974/71 ;  Bestemd om in het vrije verkeer te worden gebracht in . . . (invoerende Lid ­ Staat) toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 .'HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on 17 May 1976 . 1 . The following subparagraph is hereby added to Article 11 ( 1 ) of Regulation (EEC) No 1380/75 : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1976 . For the Commission P.J. LARDINOIS Member of the Commission ( ») OJ No L 106, 12. 5 . 1971 , p . 1 . (2 ) OJ No L 67, 15 . 3 . 1976, p . 1 . 3 ) OJ No L 139 , 30 . 5 . 1975, p . 37 .